UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
                                                                            2 8 2019

MICHAEL P. KEARNS, in his official                                          DISTRlCtH^^
capacity as Clerk of the County of Erie, New
York,

                     Plaintiff,                         CERTIFICATION PURSUANT
                                                        TO FED R. CIV. P. 5.1 AND
                                                        28 U.S.C. § 2403
                V.

                                                        I;I9-CV-00902 LAW
ANDREW M. CUOMO,in his official
capacity as Governor of the State of New
York, et a!..

                     Defendants.



TO THE ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA:


        TAKE NOTICE that in the above-eaptioned aetion. Defendants filed a

memorandum of law in support of their motion to dismiss on August 16, 2019, which

asserts that 8 U.S.C. §§ 1373 and 1644 violate the Tenth Amendment to the United States

Constitution.


        Accordingly, as required by Federal Rule of Civil Procedure 5.1 and 28 U.S.C.

§ 2403, this Court hereby certifies that the constitutionality ofthe above-referenced federal

statute has been placed at issue, and notifies you that you may, therefore, intervene in this

action. If you desire to intervene in this action, you should file your motion to intervene,

pursuant to Rule 5.1, within 60 days from the date ofthis Certification or from the date that

Defendants file a notice pursuant to Rule 5.1, whichever is sooner, or by sueh later date as

may be set by the Court. The Clerk of Court is instructed to mail this Certification via

                                            - I -
certified mail to William Barr, Attorney General of the United States, U.S. Department of

Justice, 950 Pennsylvania Avenue, NW Washington, B.C. 20530-0001, and further

instructed to send a copy of this Certification to Mary Pat Fleming, U.S. Attorney's Offiee,

Federal Centre, 138 Delaware Avenue, Buffalo, NY 14202.

       SO ORDERED.




                                                   ELIZAm
                                                   Unit-ed&tates District Judge

Dated; August 28, 2019
       Rochester, New York




                                           -2-
